Citation Nr: 1414114	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  05-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active commissioned service from January 1973 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing held at the RO in April 2007, following which the Board remanded the case in October 2007 and July 2010.  In December 2010, and following the retirement of the Veterans Law Judge who conducted the April 2007 hearing, the Veteran appeared at a second Board hearing held at the RO.

In March 2011, the Board granted service connection for Crohn's disease and psychiatric disability, and remanded the issue of service connection for diabetes mellitus, type II.  In April 2013, the Board remanded the case for further evidentiary development.  The case was returned to the Board in August 2013. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not actually or presumptively exposed to herbicides during service.

2.  The Veteran's diabetes mellitus did not originate in service or until several years thereafter, and is not otherwise etiologically related to service, including to any exposure to radiation.

3.  The Veteran's diabetes mellitus was not caused or chronically worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

The record shows that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in February 2003, May 2003, March 2005, June 2006, October 2007 and April 2011 communications.  The notices collectively advised the Veteran of the information and evidence necessary to substantiate his claim, including on the bases of herbicide exposure, radiation exposure, and relationship to a service-connected disability.  The Veteran was also advised as to the information and evidence necessary to substantiate the initial rating and effective date to be assigned an award of service connection in the event his claim was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the complete notice contemplated by 38 U.S.C.A. § 5103(a) was not provided the Veteran until after the adverse June 2003 rating action from which this appeal originates, the record shows that the Veteran's appeal was readjudicated in several supplemental statements of the case, most recently in July 2013.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Consequently, the Veteran has not been prejudiced by the timing of the notices in this case.

Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board notes that all available pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO, provided by the Veteran himself, or shown not to be available.  38 U.S.C.A. § 5103A.  The record contains VA and private treatment records covering the period from 1991, and which includes records from Our Lady of Lourdes Medical Center and several VA Medical Centers, as well as records from the Social Security Administration.  

The Veteran's service treatment records appear incomplete, inasmuch as no clinical records are on file (other than dental and vaccination records).  Instead, the service treatment records include the reports of March 1973, September 1973, April 1974, May 1976, September 1979 and June 1980 physical examinations.  The Veteran does not contend that he was treated for diabetes during active service (although he believes that he nevertheless may have had "pre-diabetes" in service), but rather that when he attempted to enter the U.S. Naval Reserve in 1981, he failed the physical when he was found to have diabetes mellitus.  In connection with this assertion, he completed an NA Form 13042, alleging treatment for diabetes mellitus in 1980 or 1982 at the Philadelphia Naval Shipyard.

Where the service treatment records are missing or incomplete, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  There, however, is no "adverse presumption" against VA where service treatment records have been lost or destroyed while in the Government's control.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The record reflects that VA has attempted on several occasions to obtain additional service treatment records, but that the above examination reports are the only service treatment records in the possession of the National Personnel Records Center (NPRC); the Veteran's own efforts with the NPRC have resulted in the production of the same examination reports.  VA also attempted to obtain records for the Veteran from the Philadelphia Naval medical facility he claims diagnosed him as having diabetes, but learned that the referenced facility was no longer in existence; the NPRC indicated that records from the facility would have been transferred to the NPRC, and that the NPRC nevertheless had no records for the Veteran from the facility, including any inpatient records.  In an effort to find alternative sources of service records, VA obtained the Veteran's complete service personnel records.  Those records show that, contrary to the Veteran's contention, he was admitted to the Naval Reserves.  Moreover, he remained in the Reserves until 1983, when he was discharged for a non-medical reason. 

Based on the efforts documented in the record, the Board finds that further efforts to locate additional service treatment records would be futile.  The NPRC has clearly forwarded all service records for the Veteran in the possession of that agency, including any that would have been forwarded by the now-defunct Philadelphia Naval medical facility.  The service personnel records show that the Veteran was not in fact denied entry into the Reserves, which suggests his account of a diagnosis of diabetes in connection with his application to enter the Reserves lacks credibility.  The Board is unaware of any alternative sources of service records for the Veteran, and he has already forwarded those in his possession.  Consequently, VA has fulfilled its duty to assist the Veteran in obtaining service treatment records.

The record also shows that, in connection with the Veteran's theory that he was exposed to herbicides when the U.S.S. Monticello visited the Johnston Island Atoll, VA obtained copies of the Command Histories for the U.S.S. Monticello for the years 1971 through 1978 (although subsequent service personnel records show he served aboard the vessel only in 1977 and 1978).  The NPRC in August 2008 also specifically indicated that there was no record of the Veteran's claimed exposure to herbicides.  In February 2009, the Naval Historical Center indicated that there were no records of documentation pertaining to the transportation of cargo by the U.S.S. Monticello for the period from 1972 to 1977.  The letter further explained that cargo manifests and other cargo-related documentation created between 1961 and 1988 were not identified for permanent retention, and were usually destroyed within 5 years of creation.  Given the latter statement, the Board finds that the Naval Historical Center was suggesting that there was no documentation pertaining to transportation of cargo by the vessel for 1978 as well.  In short, VA has obtained the ship histories for the U.S.S. Monticello for the years the Veteran served aboard the vessel, and has determined that the specific cargo carried by the vessel during those years is not researchable.  

In addition, the record reflects that VA attempted to obtain deck logs for the U.S.S. Monticello, but was informed in July 2012 by the National Archives that deck logs for U.S. Naval vessels do not include any reports of cargo such as Agent Orange, and will not indicate the types of cargo a particular ship carries.  The National Archives further informed VA that its search of deck logs for the Monticello did not reference any visit to the Johnston Atoll islands. 

In light of the above, the Board finds that VA has fulfilled its duty to assist the Veteran in determining if he was exposed to herbicides in service.

The Veteran contends that his diabetes mellitus is associated with radiation exposure.  The record shows he likely received at least some radiation exposure.  Although VA did not obtain dose estimates or a medical opinion pursuant to the development procedures specified in 38 C.F.R. § 3.311, that regulation only applies where the disease at issue is a radiogenic disease; diabetes mellitus is not recognized by VA as a radiogenic disease, see 38 C.F.R. § 3.311(b)(2), and none of the evidence on file otherwise suggests that it nevertheless is such a disease.  Under these circumstances, the procedures outlined in 38 C.F.R. § 3.311 are not for application.  The Board notes that VA did afford the Veteran a VA examination with respect to radiation exposure in connection with VA's duty to assist under 38 U.S.C.A. § 5103A.

The record reflects that the Veteran underwent VA examinations in June 2011 and February 2012, which collectively offered opinions addressing each theory of entitlement (other than exposure to herbicides) reasonably raised by the record.  The examination reports addressed whether the diabetes mellitus was incurred in service, was a result of radiation exposure, or was a result of an already service-connected disability.  Neither the Veteran nor his representative has identified any deficiency in the examination reports, and the Board finds that they are adequate for the purpose of adjudicating the claim.  The Board notes that an examination addressing whether the diabetes is due to herbicides exposure is not necessary because, as explained in the decision below, the Veteran was not exposed to herbicides in service.  Moreover, if he were so exposed, an examination addressing etiology would not be necessary, as type II diabetes mellitus (the presence in the Veteran of which is not in dispute) is a condition for which presumptive service connection is available in an herbicides-exposed Veteran.

In September 2013, the representative suggested that VA obtain another medical opinion in this case.  The representative did not identify any deficiencies in the medical opinions already obtained, or otherwise explain why another medical opinion was necessary.  His sole stated rationale was that another medical examination should be requested "to remove further doubt to resolving this claim," referring to the secondary service connection theory.  As the medical opinions already obtained are adequate for the purposes of adjudicating this claim, the Board finds that further VA examination or medical opinion is not necessary.

In September 2013, the representative indicated that some preliminary research via internet search engines showed that there could be some merit to the theory that the Veteran's service-connected Crohn's disease caused or aggravated the diabetes mellitus.  The representative did not identify the nature or source of this "preliminary research," and has not requested that VA obtain this "preliminary research."  Given the ambiguity of the source of the referenced research and the representative's indication that the documents would only show that there "could be some merit" to the Veteran's claim, the Board finds that there is insufficient indication that the materials are relevant, or even obtainable.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

The Veteran contends that his diabetes mellitus was first diagnosed when he attempted to enter the Naval Reserves in 1981, although he later indicated that the diagnosis may have instead been pre-diabetes.  He contends that his diabetes should be presumed to have been incurred in service because it was diagnosed within one year of his discharge therefrom.  He contends in the alternative that his diabetes mellitus should be presumed to have been incurred in service from herbicides exposure when the U.S.S. Monticello visited the Johnston Island Atoll, or from radiation exposure when the U.S.S. Monticello visited islands associated with past nuclear testing; the Veteran in May 2003 contacted VA to explain that he never set foot in Vietnam.  He lastly contends that his diabetes was caused or chronically worsened by his service-connected Crohn's disease. 

The Veteran's service treatment records do not include any clinical records (other than dental and vaccination records).  They do include the reports of physical examinations for March 1973, September 1973, April 1974, May 1976, and September 1979, as well as the report of his June 1980 discharge physical.  The March 1973, September 1973, May 1976 and September 1979 examination reports do not include any pertinent complaints or findings.  The report of the April 1974 examination indicated that the Veteran was considered overweight 6 months before the examination, but was now at an acceptable weight of 181 pounds.  The examination report contains the notation "Young pt w/ multiple general health problems."  Examination of the endocrine system at the time was negative for abnormalities.  At the Veteran's discharge examination, evaluation of the endocrine system revealed no abnormalities.  He weighed 166 pounds, and no defects were reported.  

The Veteran's DD Form 214 shows he was transferred to the Naval Reserve Personnel Center upon discharge in connection with inactive reserve status.  His service personnel records show he thereafter entered the U.S. Naval Reserves, but was discharged therefrom in November 1983 for failure to advance in rank.  The records show that on a statement of personal history dated in March 1973, the Veteran reported that his current active service began in January 1973, with no prior service.  He reported that he was in college in May 1972, and an Officers Candidate School examination for March 1972 is included in the records, showing that the Veteran was apparently in the Reserve Officers Training Corps prior to actually serving in active Naval service.  The records show he enlisted in November 1972, and began serving in the U.S. Navy in January 1973.  The records show he served aboard the U.S.S. Monticello from April 1977 to December 1978.  

On file are the Command Histories for the U.S.S. Monticello, covering the period from 1972 to 1978.  The Command Histories for 1972 indicate that the foreign territories visited by the vessel were Japan, the Philippines, Taiwan and Vietnam.  For 1973, the foreign territories visited by the vessel were the Philippines, Singapore, Hong Kong and Korea.  For 1974, the foreign territories visited were Guam, the Philippines, the Mariannas Islands, and (after provisioning and turnover) Tinian; at Tinian, the U.S.S. Monticello directed a large civic action program, lending men and materiel, and launching a demonstration amphibious raid.  In 1975, the vessel did not visit any foreign territories.  For 1976, the foreign territories visited were the Kwajalein Atoll, Hong Kong, Australia, Japan, and the Philippines.  For 1977 the foreign territories visited by the ship were Korea, Japan and the Eniwetok atoll; the visit to the Eniwetok atoll involved transporting "restoration materials" to the island.  For 1978, the foreign territories visited were the Philippines, Guam, Eniwetok (to bring supplies), and the Kwajelien Atoll; the visit to Kwajelien involved using the U.S.S. Monticello as a "floating garage" to repair landing craft used in the environmental cleanup of an island which was used in atomic testing.

On file are VA and private medical records covering the period since 1991.  The records beginning in 1991 note the Veteran had a prior medical history of diabetes mellitus; the records prior to 2007 note that he had a history of treatment for diabetes mellitus since 1984 or 1985.  The report of a December 2005 examination of the Veteran by Dr. R. Burchett also notes a history of diabetes since at least 1985.  Beginning in 2007, the records note a history of treatment for diabetes since 1981.  The records also document treatment for Crohn's disease.  A February 1999 entry notes that an increase in Prednisone therapy for the Veteran could be considered if the Veteran experienced an exacerbation of Crohn's disease, but that such an increase would be difficult given the Veteran's diabetes mellitus.  A May 1999 entry notes that the Veteran used Prednisone for the treatment of his Crohn's disease, which meant that long term risks in the management of diabetes were substantial.  Entries since 2007 note that the declining control of the Veteran's diabetes was probably due to exacerbations of Crohn's disease.  Entries for 2007 note the Veteran's contention that he was exposed to herbicides in Vietnam, and also that he was exposed to herbicides and radiation while removing hazardous materials from islands. 

The report of a June 16, 2005 Agent Orange Registry examination noted that the Veteran reported exposure to herbicides from transporting it on the U.S.S. Monticello from 1971 to 1972.  The examiner concluded that the Veteran had diabetes mellitus, probably related to herbicide exposure.  In a resulting June 2005 letter, the Veteran was informed that he had Type 2 diabetes mellitus.

During his April 2007 Board hearing, the Veteran testified that about a year after service, he applied to join the Naval Reserves, but failed the physical examination because he was found to have diabetes mellitus.  He explained that he visited a civilian physician, who informed him that he was a borderline diabetic, and that for years afterward, he simply watched his diet; the Veteran expressed the belief that he had pre-diabetes in service.  He testified that he had a lot of contact with radiation and herbicides in service, in that his vessel (the U.S.S. Monticello) twice picked up barrels containing Agent Orange at Johnston Island, as well as contaminated soil.

On file are articles received in April 2007, and which were printed from a privately owned website concerned with issues facing Vietnam veterans.  The articles indicate that at the Johnston Island Atoll in the 1950s and 1960s, two 2 nuclear missiles exploded on launch directly over a runway; this event led to the presence of radioactive debris.  The articles also note that herbicides were stored at the island from 1972 to 1977.

In February 2009, the Naval Historical Center provided the history records for the U.S.S. Monticello, and in an accompanying letter indicated that there were no records of documentation pertaining to the transportation of cargo by the U.S.S. Monticello for the period from 1972 to 1977.  The letter further explained that cargo manifests and other cargo-related documentation created between 1961 and 1988 were not identified for permanent retention, and were usually destroyed within 5 years of creation.  

On file is the report of an October 2009 VA psychiatric examination.  During the examination, the Veteran reported that he served from 1971 to 1974, and then from 1974 to 1980.  He explained that while aboard the U.S.S. Monticello, he would transport radioactive drums of soil and herbicides from Eniwetok.  He also reported that he was diagnosed with diabetes mellitus on discharge.

At his December 2010 Board hearing, the Veteran testified that in service, his ship visited the Kwajalein, Eniwetok and Johnston Atolls, and that the vessel picked up unknown materials.  He indicated that some of the drums brought aboard were "reclamation" materials and that through the internet he learned that some of the reclamation materials were defoliants, and others were radioactive-contaminated soil.  He explained that he was first diagnosed as having diabetes shortly after he separated from service, and found out when he received a letter indicating that he was disqualified for the Reserves because of medical reasons.  His spouse testified, without further elaboration, that "all the statements [the Veteran] has made are true."  She also indicated that she had a medical background of some type, explaining that she had worked in a hospital with developmentally disabled individuals, and fragile diabetics.

During a June 2011 VA examination, the Veteran reported that his diabetes began in 1981, and was then diagnosed as "pre-diabetes."  He explained that the disease was controlled with diet until 1983, when he started using oral medications.  The examiner diagnosed the Veteran as having type II diabetes mellitus, and concluded that it was less likely than not that the diabetes was caused or worsened by the Veteran's service-connected Crohn's disease.  The examiner based the conclusion on a review of pertinent medical literature, and explained that Crohn's disease had no bearing on blood glucose levels.

In an April 2012 email, the Naval History and Heritage Command indicated that it was unable to locate documentation verifying that major U.S. Navy ships transported, stored or used herbicides in Vietnam.  The agency also indicated that it was unable to determine herbicide exposure to personnel serving aboard U.S. Navy vessels in the contiguous waters of Vietnam.

In July 2012, the National Archives indicated that its search of deck logs for the U.S.S. Monticello did not reference any visit to the Johnston Atoll islands.

The Veteran attended a VA examination in February 2012, at which time he reported that he had suffered from diabetes mellitus since the early 1980s, which was "borderline" for a while.  He reported that while serving aboard the U.S.S. Monticello, other vessels would on-load hundreds of barrels of unknown substances from atolls where nuclear tests had been conducted; he denied knowing the contents of the drums, coming into contact with the contents, or knowing of any leaks in the drums.  The examiner concluded that it was less likely than not that the current diabetes mellitus was incurred in service.  He also concluded that the Veteran's diabetes was less likely than not caused by the claimed radiation exposure, explaining that the medical literature did not support the type of radiation exposure claimed by the Veteran as being a risk factor for diabetes.

Disability Rating Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 . 

For chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Diabetes mellitus is a chronic disability recognized under 38 C.F.R. § 3.309(a) and the continuity of symptomatology provisions are applicable.  Id.  Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) .

If a chronic disorder, such as diabetes mellitus, manifests to a compensable degree within one year after separation from service, it may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a)  (2013).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2013).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52744 (2006).  Inasmuch as the amended regulation is more restrictive than the prior version (as the current version requires the determination of a baseline level of disability against which to compare the claimed aggravation), and as the Veteran's claim was filed years before the amendment, the Board will apply the former, more favorable version of the regulation.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Type 2 diabetes is one such listed disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2013).

Under 38 C.F.R. § 3.309(d), certain diseases are considered specific to radiation exposed-veterans, and are subject to presumptive service connection; diabetes mellitus is not a listed disease.  See 38 C.F.R. § 3.309(d)  (2013). 

Under 38 C.F.R. § 3.311 (claims based on exposure to ionizing radiation), certain diseases are considered "radiogenic" in nature for the purpose of determining whether certain additional evidentiary development and procedural actions need be undertaken by VA; diabetes mellitus is not listed as one of the "radiogenic" diseases.  See 38 C.F.R. § 3.311(b)(2)  (2013). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456(2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. § 1154(a)  (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

As noted previously, the Veteran's service treatment records appear incomplete.  Under such circumstances, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The available service treatment records are silent for any reference to diabetes mellitus, including the report of the Veteran's examination for discharge.  The Board notes that the Veteran's representative has argued that the word "multiple" written on the April 1974 service examination ("Young pt w/ multiple general health problems.") is actually the word "diabetes."  The Veteran himself has suggested that the term "multiple general health problems" was meant to refer to diabetes.  The Board finds both arguments to lack merit.  First, the report is entirely legible to the Board, and the Board finds that the word in question clearly is "multiple" and not "diabetes."  Second, substituting "diabetes" for "multiple" would cause the sentence to read "Young [patient with] diabetes general health problems," which is nonsensical.  Third, it would strain credulity to find that the April 1974 examiner, while noting that examination of the endocrine system was normal, would nevertheless diagnose diabetes, that the Veteran would then be allowed to remain in service for an additional 6 years with such a disease, and that every subsequent examination during those 6 years (May 1976 and September 1979), including the June 1980 discharge examination would somehow overlook the presence of diabetes mellitus.  

As to the Veteran's assertion, the Board finds the assertion to lack merit for the same reasons as above.  Namely, it unreasonable to assume that the examiner in April 1974 found the Veteran to have diabetes, and yet the Veteran remained in service an additional 6 years, while every other examiner failed to note the presence of the disease.  Although it is unclear precisely what "multiple medical problems" the examiner in April 1974 meant, it is doubtful he meant a physically disqualifying disease such as diabetes that then went on to elude detection or documentation for more than half a decade.

The Veteran currently contends that he believes he had "pre-diabetes" in service.  It is unclear what he means by "pre-diabetes," but it clearly is not the same disease as diabetes mellitus.  In any event, the Veteran does not allege that he was found to have diabetes in service, but only that he believes he may have had the disease.  He has not explained the basis for his suspicion, such as, for example, describing any symptoms he observed.  The Board finds that diagnosing an insidious disease entity such as diabetes is far outside the realm of what a layperson reasonably can be expected to have any degree of competence in addressing.  As for the Veteran's spouse, although she made a blanket statement at the December 2010 hearing to the effect that she agreed with everything the Veteran stated at the hearing, given that the Veteran had testified to quite a number of matters at that point, the Board finds that she was not asserting an opinion as to whether the Veteran had "pre-diabetes" in service.  

Following service, the first evidence of diabetes mellitus is contained in private medical records for 1991.  In those and subsequent records until 2007, each mention of the date of the discovery of the Veteran's diabetes references 1984 or 1985, which is undoubtedly based on the Veteran's own account of the first diagnosis of diabetes.  It was not until 2007 that his clinicians note the first diagnosis of diabetes as 1981.  The Board finds that this new date was also based on the Veteran's own account, as none of the treatment records on file pre-date 1991, and as apparently none of the treating clinicians since 2007 treated the Veteran before 1991.

The Veteran currently contends that his diabetes was first diagnosed in 1981, when he attempted to enter the U.S. Naval Reserves, but was disqualified because of diabetes.  The Board remanded this case several times in an attempt to obtain any records associated with the claimed diagnosis, or records from alternative sources that would support the Veteran's account.  As described earlier, no medical records for the Philadelphia Naval facility were found.  VA did obtain service personnel records which undermine the credibility of the Veteran's account of a diagnosis of diabetes in 1981.  The personnel records show that the Veteran was actually accepted into the Reserves, and remained in the Reserves until 1983, when he failed to achieve promotion for a second time.  Consequently, not only do the personnel records contradict the Veteran's account, but the fact that the Veteran was accepted and remained in the Reserves for several years suggests that no diagnosis of diabetes was made either at entrance into the Reserves, or during service in the Reserves.  

The Veteran's account of a diagnosis of diabetes in 1981 is further undermined by his evolving account of the date of disease onset.  From 1991 until 2007, the Veteran provided a history to his treating clinicians of having had a diagnosis of diabetes since 1984 or 1985.  It was only recently that the Veteran change his recollection to assert that he was first diagnosed with diabetes in 1981.  

The Board finds that the inconsistencies in the Veteran's account of when his diabetes was first diagnosed, and the evidence contradicting his claim that he was rejected from the Reserves due to diabetes to render his account of having been diagnosed with diabetes in 1981 or 1982 to lack credibility.  

The Board notes that prior to 2007, the Veteran contended that he was first diagnosed with diabetes in 1984 or 1985, close to his discharge from the Reserves.  Presumptive periods do not apply to periods of active duty for training or inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 477, 478 (1991).
 
The only medical opinion addressing whether the diabetes mellitus is etiologically related to service is the opinion of the February 2012 examiner.  That examiner concluded that the disease was not incurred in service.  The opinion is consistent with the evidence of record first documenting diabetes in 1991.  

The only opinion supportive of the claim consists of that of the Veteran himself, and arguably his spouse.  As to the Veteran, in some circumstances, a layperson is competent to offer an opinion as to the etiology of a disorder.  This is particularly true where the disorder is one which involves obvious manifestations that a layperson can observe since the onset.  In this case, the disability at issue is a disease that involves an insidious process not readily observable.  In the Board's opinion, the diagnosis of diabetes is not the type observable disease process that is capable of lay opinion as to etiology.  For this reason, the Board finds that the Veteran is not competent to address the etiology of his diabetes.

As to the spouse, she did not directly link the diabetes to service, but rather testified that she agreed with the Veteran's testimony.  As already noted, she made a blanket statement as to all of the Veteran's testimony, and the Board does not take her broad statement to mean that she was offering an actual opinion as to the origin of the diabetes.  

Even assuming that the Veteran's spouse did intend to offer an opinion linking the diabetes to service, the Board points out that she did not identify the nature of her education, training or experience in the medical field.  She only mentioned that she "worked with" certain types of individuals.  The Board finds that the opinion of the VA examiner, whose credentials are clear from the record, and who certainly does have the education, training and experience to address the etiology of a disease such as diabetes, is of far greater probative value.
 
In short, there is no credible evidence of diabetes mellitus in service or until many years after service, and no competent or probative evidence linking the diabetes to service. 

With respect to service connection on an herbicides basis, the Board points out that type II diabetes mellitus is a disease subject to service connection on a presumptive basis, where exposure to herbicides has been established.  

The Board initially notes that the Veteran has not, in documents associated with the current appeal, alleged that he served in Vietnam or that he stepped foot in that country.  In fact, he specifically denied to VA that he ever visited Vietnam in-country.  To some of his clinicians, however, he has made such an allegation, including at his June 2005 Agent Orange Protocol examination.  The Board points out that the Veteran's service personnel records contain no reference to visitation to Vietnam.  The Veteran entered service in 1973 (although at other points he claimed that he entered service in 1971), which was near the end of the United States' involvement in that conflict, and that his service on the U.S.S. Monticello, which is the only vessel aboard which he contends he was exposed to herbicides, occurred two years after the conflict ended.  The Board finds that the Veteran did not visit Vietnam at any point in service, and is not presumed to have been exposed to herbicides through such visitation.  The Board notes that to the extent the Veteran may have been on a vessel other than the U.S.S. Monticello that served offshore of Vietnam between 1973 and 1975, the Veteran does not contend that such vessel visited the navigable waterways of the country.

The Veteran primarily maintains that he was exposed to herbicides through visits to the Johnston Island Atoll aboard the U.S.S. Monticello.  The Board notes that there is no presumption of exposure to herbicides on the basis of visitation to the Johnston Island Atoll.  Rather, the evidence must establish actual exposure to herbicides.

In any event, the command histories for the U.S.S. Monticello, which offer a detailed account of the foreign territories visited between 1972 and 1978, are entirely silent for any reference to the Johnston Island Atoll.  Moreover, the July 2012 response from the Naval Archives indicated that a review of the U.S.S. Monticello's deck logs are also silent for any reference to Johnston Island.  The Board consequently finds that the Veteran was not exposed to herbicides from any visitation to the Johnston Island atoll.

The Veteran at one point suggested he was exposed to herbicides while visiting the Eniwetok Atoll.  Although his ship did visit that location, he had not adduced any evidence, and the Board is aware of none, establishing that herbicides were stored or used at that location.

The Veteran alternatively contends that he was possibly exposed to herbicides from barrels transferred to his vessel from other ships.  He also suggests that the "reclamation materials" referenced in the command histories might refer to herbicides.  The Veteran does not contend, however, that he was told or otherwise had knowledge that herbicides were actually present on his vessel.  Nor have the ship histories or inquiries with his service department otherwise raised even the suggestion that the ship transported herbicides.  To the contrary, the April 2012 email from the Naval History and Heritage Command indicated that "major" Naval vessels did not transport herbicides.  Although the letter did not define a "major" Naval vessel, given that the agency was well aware that VA was inquiring about the U.S.S. Monticello, the Board finds that it is a fair assumption that the agency considered the U.S.S. Monticello in that category.  In any event, the fact remains that none of the evidence on file establishes that the U.S.S. Monticello transported herbicides during any point at which the Veteran served aboard the vessel.  Consequently, the Board finds that the Veteran was not exposed to herbicides at any point in service.

The Board notes that the U.S.S. Monticello did visit Korea in 1977.  The U.S. Department of Defense has identified specific units serving near the Demilitarized Zone (DMZ) where herbicides were used.  Those units, however, were not Naval units, the potential dates of exposure to herbicides were 1968 through 1971, and there is no indication that the U.S.S. Monticello docked near the DMZ.
In short, the evidence does not establish that the Veteran was exposed to herbicides in service.  Consequently, he is not entitled to service connection on a presumptive basis under 38 U.S.C.A. § 1116.  It is for this reason that the Board finds the June 2005 opinion of the VA Agent Orange Protocol examiner, which links the Veteran's diabetes mellitus to herbicide exposure, to lack probative value.

Turning to the matter of radiation exposure, the Board notes that the Veteran's diabetes mellitus is not a disease that is subject to presumptive service connection on a radiation basis under 38 U.S.C.A. § 1112(c)  or 38 C.F.R. § 3.309(d)  (2013).  Entitlement to service connection for diabetes mellitus on a presumptive basis is therefore denied. 

The Veteran is not precluded, however, from proving that his diabetes mellitus resulted from exposure to radiation in service under the provisions of 38 U.S.C.A. §§ 1110 or 1131 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board initially notes that diabetes mellitus does not qualify as a "radiogenic disease" under 38 C.F.R. § 3.311(b).  Moreover, there is no indication that the Veteran has the scientific or medical expertise to conclude that his diabetes mellitus is a radiogenic disease, and the record does not contain any scientific or medical evidence, let alone competent scientific or medical evidence, suggesting that his diabetes mellitus is a radiogenic disease.  38 C.F.R. § 3.311(b)(4)  (2013).  The Veteran's spouse has not offered an opinion as to whether diabetes mellitus is a radiogenic disease.

The service treatment records, again, are silent for any mention of diabetes mellitus.  The service personnel records show that the Veteran's ship, the U.S.S. Monticello, vessel visited islands which, at points in the past, were the locations of atmospheric nuclear testing.  The command histories for the U.S.S. Monticello for 1977 and 1978 do in fact show that the vessel visited the Eniwetok and Kwajelien Atolls.  The visit to the Eniwetok atoll involved transporting "restoration materials" and supplies to the island, and the visit to Kwajelien involved using the vessel as a temporary base to repair landing craft used in the environmental cleanup of an island used in atomic testing.  

It is far from clear whether the Veteran was actually exposed to ionizing radiation during the visits to either location.  The Veteran was not present during any atomic testing on either atoll.  Even assuming that he was exposed to radiation, however, including from other activities as claimed, the first competent and credible evidence of diabetes in the record is years after service, and the only competent medical opinion addressing the effects of any radiation exposure is against the claim.  Specifically, the February 2012 examiner concluded, after reviewing pertinent literature, that the diabetes mellitus was not etiologically related to radiation exposure.

The only evidence in favor of the Veteran's claim is that of the Veteran himself.  As already noted, there is no evidence suggesting that the Veteran has any particular scientific or medical expertise to offer an opinion as to any relationship between radiation exposure and diabetes mellitus.  In the Board's opinion, the matter of the relationship of radiation exposure to the development of a disorder years after such exposure is not a matter that is susceptible to lay observation or opinion as to etiology.  In short, the Board finds that the Veteran is not competent to link his diabetes mellitus to radiation exposure.

In any event, the probative value of his opinion, even if competent, would be outweighed by that of the VA examiner, who clearly does have the medical training and expertise to address the link between radiation exposure and the development of diabetes mellitus.  The Board finds the examiner's opinion to be competent, and highly probative.

Accordingly, the Board finds that service connection for diabetes mellitus on a radiation basis is not warranted.

The Veteran also contends that his diabetes mellitus was caused or chronically worsened by his service-connected Crohn's disease.  The evidence in favor of that theory of service connection consists of VA treatment records indicating in February and May of 1999 that if the Veteran underwent a Prednisone treatment regimen for Crohn's disease, it potentially would impact treatment of the diabetes.  Also in favor of the claim are VA treatment records in later years indicating that the declining control of the Veteran's diabetes was probably due to exacerbation of Crohn's disease.

The evidence against the claim consists of the opinion of the June 2011 VA examiner.  That examiner reviewed the evidence of record, including the clinical treatment notes, and reviewed pertinent medical literature.  The examiner concluded that the Veteran's Crohn's disease in fact neither caused nor worsened the Veteran's diabetes mellitus.

In evaluating conflicting medical reports, the Board must analyze their credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior medical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994). 

In this case, the Board accords greater evidentiary value to the opinion of the June 2011 VA examiner's opinion that to the VA treatment notes.  The 1999 treatment notes do not actually indicate that treatment for the Crohn's disease aggravated the diabetes.  Rather, the notes suggest that the treatment regimen impacted on the treatment options for the diabetes.  In other words, the treatment reports did not indicate that the underlying diabetes was worsened, but rather that treatment options for the diabetes would be limited.  The treatment records do not suggest that the diabetes was worsened beyond natural progress by the choice of medication used in the treatment of Crohn's disease.  The entries indicating that exacerbations of Crohn's disease were leading to declining control of the diabetes do not offer a rationale for that conclusion, but the Board finds it likely that those entries are also referring to limitation in options to control the diabetes because of the medications used for the treatment of Crohn's disease.  Again, the notes do not suggest that the treatment for Crohn's disease is actually worsening the diabetes beyond natural progress, rather than merely limiting the treatment options for the diabetes.

In any event, the June 2011 examiner reviewed the entire record, including the VA treatment notes, and reviewed pertinent medical literature.  The Board finds he offered a persuasive rationale in support of his opinion.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus on the basis of secondary service connection.

In sum, there is no competent or credible evidence of diabetes mellitus in service or until many years after service, no credible evidence of exposure to herbicides in service, and no competent or probative evidence linking the current diabetes mellitus to service, radiation exposure in service, or to service-connected disability.  The Board has carefully considered the applicability of the benefit-of-the-doubt rule, particularly in light of the apparently incomplete service treatment records, but finds that the preponderance of the evidence is against the claim.  Accordingly, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


